J-A26042-14



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

U.S. DRINKS, LLC AND THE LION                         IN THE SUPERIOR COURT OF
BREWERY, INC.                                               PENNSYLVANIA

                            Appellants

                      v.

CLIFF RISELL

                            Appellee                         No. 156 MDA 2014


                Appeal from the Order Entered December 26, 2013
                 In the Court of Common Pleas of Luzerne County
                       Civil Division at No(s): 2012-17237-0


BEFORE: BOWES, J., MUNDY, J., and JENKINS, J.

MEMORANDUM BY JENKINS, J.:                               FILED AUGUST 26, 2014

      For the reasons set forth below, we quash this appeal.



action in the Court of Common Pleas of Luzerne County against Cliff Risell,

their former president and CEO, alleging breach of contract, breach of

fiduciary   duty   and     tortious    interference   with   contract.    Risell   filed

counterclaims against the         companies for       breach of his employment

agreement, defamation and unjust enrichment.                 Risell subsequently filed

praecipes for writs to join Mark Henriques and Graham Lloyd as additional



motion to strike the joinder writs. In an order dated December 26, 2013,

the trial cou


                                            1
J-A26042-14



       On January 24, 2014, the companies appealed the order denying their

motion to strike the joinder writs to this Court1. On June 20, 2014, Risell

filed an application to quash the appeal. Several days later, the companies

filed a response in opposition to the application to quash, claiming that they

had the right to appeal under the collateral order doctrine embodied in

Pa.R.A.P. 313.

       An order is appealable if it is: (1) a final order, (2) an interlocutory

order appealable by right or permission, or (3) a collateral order. Estate of

Considine v. Wachovia Bank, 966 A.2d 1148, 1151 (Pa. Super. 2009).

The lone issue in this case is whether the companies have the right to appeal

under the collateral order doctrine2.            A collateral order is an order (1)

separable from and collateral to the main cause of action (2) where the right

____________________________________________


1
   In addition to filing the notice of appeal, on January 24, 2014, the
companies filed an application with the trial court requesting that it amend
its December 26, 2013 order to include the statements specified by Pa.C.S.
§ 702(b), i.e, that this order involves a controlling question of law as to
which there is substantial ground for difference of opinion, and that an
immediate appeal from the order may materially advance the ultimate
termination of the matter. On January 28, 2014, the lower court denied this
application. On February 26, 2014, the companies filed a petition for review
in this Court at 28 MDM 2014. On April 2, 2014, this Court denied the
petition for review.
2

is not a final order, see Pa.R.A.P. 341, or an interlocutory order appealable
by right. See Pa.R.A.P. 311; see also Forrester v. Hansom, 901 A.2d
548, 555 (Pa.Super.2006) (order granting motion for leave to file joinder
complaint was not final, appealable order).        Nor have the companies
obtained permission to take an interlocutory appeal. See Pa.R.A.P. 1311.



                                           -2-
J-A26042-14


involved is too important to be denied review and (3) the question presented

is such that if review is postponed until final judgment in the case, the claim

will be irreparably lost. Pa.R.A.P. 313. Courts must interpret this doctrine

narrowly, and each of the three prongs must clearly be present for an order

to be considered collateral.   J.S. v. Whetzel, 860 A.2d 1112, 1117 (Pa.

Super. 2004).


      T

doctrine, separability. O

of this element which


            recognize[s] that some potential interrelationship
            between merits issues and the question sought to be
            raised in the interlocutory appeal is tolerable. . .[A]
            claim is sufficiently separate from the underlying

            conceptually distinct from the merits of plaintiffs

            with the merits, [it] nonetheless raises a question
            that is significantly different from the questions


Pridgen v. Parker Hannifan Corp., 905 A.2d 422, 433 (Pa.2006)

(citations omitted). The predominant question in this case is which party, if

any, is liable for breach of contract, breach of fiduciary duty and/or other

torts alleged in the pleadings. Whether Risell can join Henriques and Lloyd

as additional defendants is a procedural issue under Pa.R.Civ.P. 2252(a) that




                                     -3-
J-A26042-14


      The second prong of the collateral order doctrine is whether the issue

is too important to be denied review. While the joinder issue might pose an

interesting procedural wrinkle in isolated cases, it is not of real interest to

the public. It is only important to the parties. Thus, it is not too important

to be denied review.        Compare Pridgen (i

                                                                                -

year repose period for replacement parts, applied to manufacturer and

certificate holder of original aircraft engine, who did not manufacture the

replacement parts that allegedly failed causing crash of general aviation

aircraft, was too important to deny review of order denying manufacturer's

summary judgment motion; federal policy of GARA was to ameliorate the

impact of long-tail liability on declining American aviation industry to

regenerate    essential   domestic   aviation   enterprises);   Yorty    v.   PJM

Interconnection LLC, 79 A.3d 655, 662 (Pa.Super.2013) (issue of whether

regional transmission organization (RTO) was immune from negligence suit,

pursuant to a tariff granted by Federal Energy Regulatory Commission

(FERC), warranted review of denial of RTO's motion for summary judgment,

under collateral order doctrine governing interlocutory appeals; federal

interests were sufficiently important to justify intervention of appellate court

in furtherance of policies of effective maintenance and cost control).


      Lastly, the order striking the joinder writs does not satisfy the third

prong of irreparable harm.


                                      -4-
J-A26042-14


party or introduce potential inefficiencies, including post-trial appeals of

orders and subsequent retrials, are not considered as [causing] irreparabl[e]

los[s] [of an issue]. An interest or issue must actually disappear due to the

                        Commonwealth v. Sabula, 46 A.3d 1287, 1293

(Pa.Super.2012) (Mundy, J.).    For example, an interest such as immunity

from suit may well disappear due to trial processes, because the purpose of

immunity is to protect the defendant from going through trial in the first



due to trial processes.   The companies will have the right to appeal the

joinder issue upon entry of a final order under Rule 341, assuming the

companies still desire to appeal at that time.   While the companies might

consider it inconvenient to postpone their appeal until a final order,

perceived inconvenience is not equivalent to irreparable harm.     Permitting

this appeal would run afoul of the policy to interpret the collateral order

doctrine narrowly to avoid swallowing the general rule that only final orders

are appealable as of right.     Geniviva v. Frisk, 725 A.2d 1209, 1214

(Pa.1999).


      Since we conclude that the companies fail to satisfy the second and

third prongs of the collateral order doctrine, we must quash this appeal.


      Appeal quashed.




                                    -5-
J-A26042-14


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/26/2014




                          -6-